                                                                        JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




PALUMBO DESIGN, LLC,                CV 19-3357 DSF (PLAx)
    Plaintiff,
                                    JUDGMENT
                v.

1169 HILLCREST, LLC, et al.,
     Defendants.



   The Court having granted motions to dismiss the complaint for
lack of Plaintiff’s capacity to sue,

   IT IS ORDERED AND ADJUDGED that Plaintiff takes
nothing, that the action be dismissed without prejudice, and that
Defendants recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.

  IT IS SO ORDERED.


Date: May 28, 2019                  ___________________________
                                    Dale S. Fischer
                                    United States District Judge
